            Case 4:19-cv-00052-CDL Document 6 Filed 04/16/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

EQUAL EMPLOYMENT                             *
OPPORTUNITY COMMISSION                       *
on behalf of JOSHUA MOORE                    *
                                             *
         Plaintiff,                          *
                                             *
v.                                           *      Case No.: 4:19-CV-0052-CDL
                                             *
MASTERBUILT                                  *
MANUFACTURING, LLC,                          *
                                             *
         Defendant.                          *


                                            ORDER

         This matter comes before the Court on the Parties’ Consent Motion for Order Directing

Clerk of Court to Administratively Close the Case Pending Termination of the Consent Decree.

Upon consideration of the Motion, and for good cause shown, the Motion is GRANTED.

         The Clerk of Court is DIRECTED to mark this case administratively closed; the Court

will, however, retain jurisdiction for the term of the April 2, 2019 Consent Decree entered by the

Court.


                         SO ORDERED, this 15th day of _April, 2019.


                                                               S/Clay D. Land
                                                      Judge, United States District Court
                                                      For the Middle District of Georgia
